--------------------------------------------------------------------------------

BRIDGE LOAN AGREEMENT

     This Bridge Loan Agreement (this “Agreement”) is between Concord Holding
Group, LLC (“Lender”) and Lithium Exploration Group, Inc. (the “Company”), a
Nevada corporation.

     WHEREAS, Lender desires to provide a bridge loan (the “Bridge Loan”) to the
Company to and the Company desires to obtain the Bridge Loan from Lender to fund
other business development activities and the Company’s general corporate
expenses.

     NOW, THEREFORE, the parties enter into this Agreement based upon the terms
and conditions set forth herein:

1. Bridge Loan Amount:

The total amount of the Bridge Loan shall be Thirty Thousand Dollars
($30,000.00) .

2. Closing:

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place simultaneously with the delivery of the Bridge Loan amount via
wire transfer of immediately available funds. The funds will be wired as set
forth in Exhibit A.

3. Interest Rate:

Interest shall accrue on the aggregate amount of the Bridge Loan from the
Closing Date (defined herein) through the expiration of the Term (defined
herein) of this Agreement at an annual rate of ten percent (10%).

4. Execution Date:

The parties agree that the closing date for this Agreement shall be on or around
December 14, 2017 (the “Date of Execution”).

5. Term:

The term of this Agreement shall be exactly 30 days from the date of execution
(the “Term”).

6. Accredited Investor:

Lender is an “accredited investor” as such term is defined under Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended.

7. Confidentiality:

Each party agrees to take prudent steps to ensure that its officers, directors,
employees and affiliates keep the terms and conditions of this Agreement
confidential and not to disclose the contents of this Agreement to any party
other than the respective parties’ legal counsel, financial advisors and/or
other parties that are approved in writing by the non-disclosing party or its
legal counsel, except for such disclosure as may be required by a government
agency, Court of competent jurisdiction, or other adjudicatory authority that is
necessary to resolve any legal disputes over the interpretation and/or
enforcement of provisions contained herein.

8. General Provisions:

The following general provisions shall be binding on both parties to this
Agreement:

--------------------------------------------------------------------------------

     (i)
The use of the singular in this Agreement shall be deemed to include the plural,
and vice versa, whenever the context requires.

     (ii)
This agreement shall not be assigned by either party without the expressed
written consent of the other party.

     (iii)
If any provision of this Agreement or the application thereof to any person or
circumstance shall be invalid or unenforceable to any extent, the remainder of
this Agreement and the application of such provisions to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

     (iv)
The parties agree to execute such further documents and instruments as each may
reasonably request in order to effectuate the terms and intentions of this
Agreement.

     (v)
Any notice, requests, demands or other communications required or desired to be
provided pursuant to this Agreement shall be in writing and shall be either
deposited in the United States mail, registered or certified, and with proper
postage prepaid or overnight courier. Notice given by registered or certified
mail shall be deemed effective five (5) days after deposit in the mail with the
appropriate address indicated below, or any other address provided to the
noticing party in writing by the party to be noticed. Notice given by overnight
courier shall be effective two (2) days after deposit to the courier.

To Lender:   Concord Holding Group LLC 1080 Bergen Street, Suite 240 Brooklyn,
NY 11216 Attn: Manager   To the Company:   Lithium Exploration Group, Inc. 3800
North Central Avenue, Suite 820 Phoenix, AZ 85012 Attn: Alex Walsh- CEO

     (vi)
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same Agreement. For purposes
of this Agreement, a facsimile signature shall be deemed an original signature
of the party transmitting an executed copy of this Agreement by facsimile. This
Agreement may not be amended, nor any obligation waived, except by a writing
signed by both parties.

     (vii)
This Agreement shall be governed by the laws of the State of New York. The
parties agree to resolve any dispute arising out of this Agreement by binding
arbitration in accordance with the rules and procedures of the American
Arbitration Association. The parties further agree that any arbitration award
resulting from an arbitration proceeding that takes place pursuant to this
provision may be filed as a judgment with a Court of competent jurisdiction.

--------------------------------------------------------------------------------

     (viii)
This Agreement contains the entire understanding between the parties with
respect to the subject matter of this Agreement. Each party acknowledges that it
has not been induced to enter this agreement by any representations or
assurances, whether written or oral, and agree that each has not received any
promises or inducements other than as herein set forth. Each party has had
sufficient opportunity to have this Agreement reviewed by legal counsel.

     IN WITNESS WHEREOF, the parties have signed this Agreement having an
effective date as of December 14, 2017.

CONCORD HOLDING GROUP, LLC

By:     Title:    

LITHIUM EXPLORATION GROUP, INC.

[exhibit10-142x3x1.jpg]


--------------------------------------------------------------------------------